Name: 97/275/EC: Commission Decision of 9 April 1997 amending Decision 93/25/EEC approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  food technology;  marketing
 Date Published: 1997-04-25

 Avis juridique important|31997D027597/275/EC: Commission Decision of 9 April 1997 amending Decision 93/25/EEC approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (Text with EEA relevance) Official Journal L 108 , 25/04/1997 P. 0052 - 0052COMMISSION DECISION of 9 April 1997 amending Decision 93/25/EEC approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (Text with EEA relevance) (97/275/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 96/23/EC (2), and in particular Chapter IV (IV) (2) of the Annex thereto,Whereas Commission Decision 93/25/EEC of 11 December 1993 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (3) introduced three types of heat treatment adequate to ensure the health of the products;Whereas the Netherlands has suggested an alternative to the processes set out in the Annex to Decision 93/25/EEC;Whereas this treatment has been examined and approved by the Standing Veterinary Committee;Whereas the Annex to Decision 93/25/EEC needs to be amended to include this treatment;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/25/EEC of 11 December 1993 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods is hereby amended as follows.The following is added under B:'3. - steaming under pressure in an enclosed space where:- the requirements relating to cooking time and the internal temperature of the mollusc flesh referred to at 1 above are met,- the uniform distribution of heat in the enclosed space is guaranteed by validated methodology in the framework of the own-checks programme.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 9 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 125, 23. 5. 1996, p. 10.(3) OJ No L 16, 25. 1. 1993, p. 22.